875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Carson CASSIDY, Plaintiff-Appellant,v.Robert BROWN, Jr., Director of Michigan Department ofCorrections, James Yarborough, Warden of MichiganTraining Unit, R. Sanocki, CorrectionalOfficer at Michigan TrainingUnit, Defendants-Appellees.
No. 88-1988.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Michael Carson Cassidy, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Cassidy sought declaratory, injunctive and monetary relief for the defendants' violations of his fourth and fifth amendment rights alleging that the defendants' strip search policy is unconstitutional and that he was unreasonably strip searched pursuant to the policy.  The district court granted the defendants summary judgment.  On appeal, Cassidy continues to argue the same issues that he raised in the district court and that the court erroneously denied his motion for counsel.


3
Upon consideration, we conclude the district court properly dismissed plaintiff's suit.  The defendants' strip search policy, PD-DWA-30.05, is constitutional as it furthers the defendants' legitimate penological interest in maintaining prison security.   See Bell v. Wolfish, 441 U.S. 520 (1979);  Dobrowolskyj v. Jefferson County, Ky., 823 F.2d 955, 958 (6th Cir.1987), cert. denied, --- U.S. ----, 108 S.Ct. 1012 (1988).  The manner in which defendant Sanocki conducted the particular search of which Cassidy complains did not violate any federal constitutional right.


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.